Citation Nr: 1045025	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  08-16 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an effective date prior to August 23, 2005, 
for the grant of service connection for posttraumatic stress 
disorder (PTSD) with mood disorder.  

2.  Entitlement to service connection for an eye disability to 
include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1965 to April 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  

The Board observes that the Veteran also appealed the issue of 
entitlement to a disability rating in excess of 70 percent for 
service-connected PTSD.  However, following the April 2009 
supplemental statement of the case, the Veteran submitted 
correspondence and stated that he was only appealing the assigned 
effective date for the service-connected PTSD and service 
connection for an eye disability.  Therefore, the issue of 
entitlement to a disability rating in excess of 70 percent for 
service-connected PTSD has been withdrawn and is not before the 
Board at this time.  38 C.F.R. § 20.202 (2010).

A hearing was held on July 1, 2010, in Huntington, West Virginia, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the hearing is in 
the claims file.


FINDINGS OF FACT

1.  The Veteran's September 1996 letter was an abandoned claim.  

2.  The appeal originating from the December 2001 rating decision 
denying service connection for anxiety was reinstated by the 
Veteran's simultaneous withdrawal and rescission of the 
withdrawal in November 2002.  

3.  The January 2003 rating decision denied service connection 
for PTSD, but the appeal was not reinstated as the Veteran's 
simultaneous withdrawal and rescission of the withdrawal was 
received outside the prescribed time limits.  

4.  The next claim for service connection for PTSD was received 
on August 23, 2005.   

5.  There is no legal basis to award an effective date prior to 
August 23, 2005 for the grant of service connection for PTSD with 
mood disorder.  

6.  Refractive error of the eyes is a congenital or developmental 
defect and is not considered a disease or injury under the law 
for VA disability compensation purposes.

7.  In resolving the benefit of the doubt in favor of the 
Veteran, non exudative macular degeneration of the eyes has been 
related to the service-connected disabilities.  

8.  An eye disability, other than non exudative macular 
degeneration of the eyes, has not been related to active service 
or the service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 23, 2005, 
for the grant of service connection for PTSD with mood disorder 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.158, 3.400 (2010).

2.  Non exudative macular degeneration of the eyes is proximately 
due to the Veteran's service-connected disabilities.  38 U.S.C.A. 
§§ 1101, 1110, 5110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2010).

3.  An eye disability, other than non exudative macular 
degeneration, was not incurred in active service and is not 
proximately due to or aggravated by the Veteran's service-
connected disabilities.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.   38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran status; 2) 
existence of a disability; 3) a connection between the Veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and                 
38 C.F.R. § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application.  Additionally, this notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  

In this case, the RO provided the Veteran with notice in January 
2006 prior to the initial decision on the claims in August 2006.  
Therefore, the timing requirement of the notice as set forth in 
Pelegrini has been met.  

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran about 
the information and evidence that is necessary to substantiate 
his claim for service connection on a secondary basis.  The Board 
acknowledges that the January 2006 letter did not include the 
elements required to establish direct service connection.  
However, the Veteran was sent a separate notification letter in 
November 2005 which included the elements necessary to 
substantiate a claim of service connection for direct service 
connection.  Therefore, the Board finds that the Veteran had not 
been harmed by any notice deficiency because a reasonable person 
could be expected to understand from the notice that was given 
what the elements of service connection are.  Sanders v. 
Nicholson, 487 F.3d 881, 877 (2007) rev'd on other grounds by 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to provide.  
The January 2006 letter indicated that reasonable efforts would 
be made to help him obtain evidence necessary to support his 
claims, including that VA would request any pertinent records 
held by Federal agencies, such as military records, and VA 
medical records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was necessary to 
make a decision on his claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  The letter notified 
the Veteran that he must provide enough information about his 
records so that they could be requested from the agency or person 
that has them.  The letter also requested that the Veteran 
complete and return the enclosed VA Form 21-4142, Authorization 
and Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he would 
like VA to obtain on his behalf.  In addition, the letter 
informed him that it was his responsibility to ensure that VA 
received all requested records that are not in the possession of 
a Federal department or agency. 

Finally, the Veteran was sent a separate notification letter in 
August 2008 regarding the assignment of disability ratings.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board 
notes that the letter did not include information regarding the 
assignment of effective dates; however, as the Veteran's claim of 
service connection for an eye disability is being denied, any 
questions as to the assignment of disability ratings and 
effective dates are rendered moot.  With respect to the non 
exudative macular degeneration of the eyes, the Veteran is being 
granted service connection and, therefore, will receive 
notification regarding the assigned effective date and disability 
rating.  

The Board observes that this appeal, in part, is from the 
effective date assigned after the grant of service connection for 
PTSD with mood disorder.  In Dingess v. Nicholson, 19 Vet. App. 
473, 490-91 (2006), the United States Court of Appeals for 
Veterans Claims (Court) indicated that in cases where the 
underlying benefit being sought by the claimant has been granted 
and an effective date has been assigned, the typical claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been fulfilled.  
In this case, the Veteran was not provided with notification 
regarding the assignment of effective dates prior to the rating 
decision on appeal.  Lack of prejudicial harm may be shown in 
three ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or (3) 
that a benefit could not have been awarded as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881, 877 (2007) rev'd on other 
grounds by Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In this 
case, the Statement of the Case and supplemental statements of 
the case included the regulations regarding effective dates and 
the RO explained why the Veteran's claim was being denied.  In 
addition, the Veteran and his representative have expressed an 
understanding of the principles involved, inasmuch as they have 
gathered evidence to support the claim and have advanced 
supportive argument as well.  The Veteran and his representative 
have also presented arguments during the hearing and identified 
reasons as to why the Veteran was entitled to an earlier 
effective date.  Thus, the Veteran has actual knowledge of the 
information needed to substantiate his claim, and a reasonable 
person could be expected to understand what was needed.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that 
notice error was not prejudicial because the appellant 
demonstrated actual knowledge of the information and evidence 
necessary to substantiate his claim by way of the arguments made 
to the RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by a notice error).  Accordingly, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision. 

It is also noted that remanding this case to the RO for further 
notice development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran 
are to be avoided).  Simply stated, as the Veteran is found to be 
aware of what he needs to present in order to prevail in this 
claim, there is no reason to provide additional notice regarding 
information he already knows. 

In addition, the duty to assist the Veteran has been satisfied in 
this case.  All available relevant evidence pertinent to the 
issues on appeal is in the claims file including private 
treatment records, VA treatment records, service treatment 
records, and Social Security Administration (SSA) records.  The 
Veteran has had the opportunity to present evidence and argument 
in support of his claims, and nothing reflects he has indicated 
the existence of any relevant evidence that has not been obtained 
or requested.  In addition, the Veteran was afforded VA 
examinations with respect to his claim for service connection in 
July 2006 and December 2009.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  Although the July 2006 VA examiner 
did not provide any nexus opinion or review the claims file, the 
examiner performed an eye examination and provided diagnoses for 
the Veteran's current eye disorders.  Thus, the Board finds that 
the examination is adequate with respect to the diagnoses 
provided.  Id.  In any event, the Veteran was afforded another VA 
examination in December 2009.  The examiner reviewed the claims 
file, performed an examination, and provided nexus opinions with 
supporting rationale.  The Board notes that the examiner did not 
provide medical opinions in terms of probability with respect to 
the diagnoses of anophthalmos and cataracts.  However, the 
examiner related the Veteran's anophthalmos to post-service 
trauma and his cataracts to age, not his service-connected 
disabilities or military service.  Although the examiner did not 
provide opinions with respect to direct service connection, the 
Veteran does not contend that any eye disability is related to 
active service and there is no evidence of an eye disability or 
symptoms of an eye disability during active service.  See Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that the 
Board has no obligation to obtain a medical opinion when there is 
no competent evidence that the appellant's disability or symptoms 
are associated with his service).  Thus, a remand for an 
examination with an opinion as to direct service connection is 
not required.  Lastly, the Board recognizes that there are other 
diagnoses in the record with respect to the Veteran's eyes; 
however, there is no evidence relating any eye disorder to the 
service-connected disabilities.  Although the Veteran has related 
his eye disabilities to his service-connected disabilities, the 
Veteran is not competent to provide an opinion as to the etiology 
of an eye disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. Sept. 14, 2009), Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007).  Therefore, an additional VA 
examination is not required as the December 2009 VA examination 
report and the existing medical evidence is adequate to 
adjudicate the Veteran's claim of service connection.  Finally, 
with respect to the Veteran's claim for an earlier effective date 
for the grant of service connection for PTSD with mood disorder, 
the Board notes that adjudication of a claim for an earlier 
effective date in this case is based upon evidence already in the 
claims file; the resolution of the claim depends upon when 
certain document(s) were either received by VA and/or promulgated 
to the Veteran. Consequently, there is no additional development 
that can be conducted, nor any other records which can be 
obtained, which would substantiate the Veteran's claim.  For 
example, any additional medical examination would only document 
the current severity of the Veteran's service-connected 
disability, and not whether he satisfied the criteria for an 
effective date earlier than August 23, 2005.  Therefore, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.  

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims and 
did in fact participate.  Washington v. Nicolson, 21 Vet. App. 
191 (2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

LAW AND ANALYSIS

I.	Effective Date

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be paid 
or furnished to any individual under laws administered by VA.  38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the 
effective date of an award based on an original claim or a claim 
reopened after final adjudication of compensation shall be fixed 
in accordance with the facts found, but shall not be earlier than 
the date of the receipt of the application.  38 U.S.C.A.  
§ 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of 
an award of disability compensation based on an original claim 
shall be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R.  
§ 3.400.  However, if the claim is received within one year after 
separation from service, the effective date of an award of 
disability compensation shall be the day following separation 
from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R.  
§ 3.400(b)(2)(i).  The effective date of an award of disability 
compensation based on a claim to reopen after a final 
disallowance shall be the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

'Claim' is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 
(1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication or action indicating an intent to apply for one or 
more benefits under laws administered by VA from a claimant may 
be considered an informal claim.  Such an informal claim must 
identify the benefits sought.  Upon receipt of an informal claim, 
if a formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  
To determine when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 
134 (1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that August 23, 
2005 is the correct date for the grant of service connection for 
PTSD with mood disorder.  

The Veteran has contended that he is entitled to an earlier 
effective date prior to August 23, 2005 as he had PTSD in 2000 or 
2001.  Furthermore, the Veteran's wife also stated that the 
Veteran applied for disability benefits in the 1980s and that the 
Veteran had problems with his nerves since separation from active 
service.  

Initially, after a review of the claims file, the Board notes 
that the first correspondence from the Veteran regarding 
disability benefits was received by the RO in September 1996.  
Although the Veteran's wife stated that they submitted 
correspondence in the 1980s, there is no evidence to support 
this.  

There is a presumption of regularity in the law to the effect 
that "[t]he presumption of regularity supports the official acts 
of public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged their 
official duties."  Clear evidence to the contrary is required to 
rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), (quoting United States v. Chemical Foundation, 
272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with 
regularity in procedures at the Board, in Mindenhall v. Brown, 7 
Vet. App. 271 (1994), the presumption of regularity was applied 
to procedures at the RO level, such as in the instant case.  It 
is clear from these cases that a statement of an appellant, 
standing alone, is not sufficient to rebut the presumption of 
regularity in RO operations.  See Jones v. West, 12 Vet, App. 98, 
100 (1998); Ashley v. Derwinski, 2 Vet. App. 62. 64-65 (1992).  
Once the presumption of regularity has been rebutted by clear 
evidence, however, the burden of proof shifts to the VA to show 
that the administrative procedure was actually complied with.  
The Veteran has not submitted any evidence demonstrating that 
there was a claim for disability benefits prior to September 
1996.  Therefore, the Board finds that there is insufficient 
evidence to rebut the presumption of regularity in RO operations.  
Accordingly, applying the presumption to the instant case, the 
Board must conclude that the Veteran did not file an application 
for VA benefits prior to September 1996 that was lost or 
misplaced.

As noted above, the first correspondence from the Veteran was 
received by the RO on September 25, 1996.  In the letter, the 
Veteran stated that he had problems with his nerves.  In 
response, the RO sent a letter to the Veteran requesting that a 
VA Form 21-526, Veteran's application for Compensation or 
Pension, be completed and submitted to the RO in 60 days.  The 
letter explained that if information was not received within one 
year, they would not be able to pay the benefits that he was 
claiming before the date that it was received.  Where evidence 
requested in connection with a claim is not furnished within 1 
year after the date of request, the claim will be considered 
abandoned.  After the expiration of 1 year, further action will 
not be taken unless a new claim is received.  Should the right to 
benefits be finally established, compensation shall not commence 
earlier than the date of filing of the new claim.  38 C.F.R. § 
3.158.  The Veteran did not present any additional information or 
evidence concerning the matter.  Chronologically, the next 
correspondence received by the RO with respect to psychiatric 
problems was in 2001.  Thus, to the extent that the September 
1996 letter was a claim, it was effectively abandoned.  See 38 
C.F.R.  § 3.158.  

The next correspondence from the Veteran regarding psychiatric 
problems was received by the RO on September 7, 2001.  The 
Veteran requested service connection for his nerve problems.  The 
RO issued a rating decision in December 2001 and denied service 
connection for an anxiety disorder.  The Veteran submitted a 
notice of disagreement in March 2002 and stated that his nervous 
problem was related to fighting in Vietnam.  The RO issued a 
statement of the case in October 2002 and denied the issue of 
service connection for anxiety disorder.  In a VA Form 9 
submitted in November 7, 2002, the Veteran stated that he was 
seeking service connection for PTSD.  In correspondence dated in 
November 27, 2002, the Veteran stated that he wanted to withdraw 
all issues from appeal, but that he wanted service connection for 
PTSD.  Here, the Board notes that the facts of the Veteran's case 
are unique.  The Veteran applied for service connection for 
nervous problems, but related his problems to fighting in 
Vietnam, indicating that he was potentially suffering from PTSD.  
However, the RO did not adjudicate the issue of service 
connection for PTSD at that time.  In Clemons v. Shinseki, 23 
Vet. App. 1 (2009), the Board denied a claim for service 
connection for PTSD where the Veteran specifically requested 
service connection for PTSD, but the medical record also included 
diagnoses of an anxiety disorder and a schizoid disorder.  The 
Board narrowly construed the claim and denied upon the absence of 
a current diagnosis.  The United States Court of Appeals for 
Veterans Claims (Court), in vacating the Board's decision, 
pointed out that a claimant cannot be held to a "hypothesized 
diagnosis - one he is incompetent to render" when determining 
what his actual claim may be.  The Court further noted that the 
Board should have considered alternative current conditions 
within the scope of the filed claim.  Id.  Thus, in liberally 
construing the Veteran's statements and applying Clemons, id., 
although the Veteran withdrew the issue of service connection for 
anxiety in November 2002, he rescinded the withdrawal by 
requesting service connection for PTSD.  A withdrawal may be 
rescinded, if a new Notice of Disagreement or, if applicable, a 
new Substantive Appeal is received, provided such filing is 
timely as though the withdrawal had not been filed.  38 C.F.R. § 
20.204(d).  A timely Notice of Disagreement must be received 
within one year of the notice of the adverse rating decision.  38 
C.F.R. § 20.302(a) (2010).  A timely Substantive Appeal must be 
received either within one year of notice of the rating decision 
or within sixty days of notice of the Statement of the Case, 
whichever period ends later.  38 C.F.R.  § 20.302(b).  As stated, 
the rating decision was sent to the appellant in December 2001 
and the Statement of the Case was issued in October 2002.  The 
Veteran's correspondence was submitted in November 2002.  Thus, 
the Veteran's November 2002 correspondence, simultaneously 
requesting withdrawal of the issue of entitlement to service 
connection for anxiety and requesting service connection for 
PTSD, should be considered a withdrawal and rescission of the 
withdrawal.  The VA Form 9 and correspondence from the Veteran 
was received within one year of the rating decision and, 
therefore, the Board finds that the appeal was reinstated.  Thus 
the issue of service connection remained pending since the 
September 2001 claim.    

The RO subsequently adjudicated the issue of service connection 
for PTSD in January 2003.  The Veteran submitted a notice of 
disagreement in February 2003.  The Statement of the Case was 
issued in June 2003.  The Veteran timely appealed the issues in 
July 2003 and was sent subsequent supplemental statements of the 
case in March 2004 and August 2005.  In a statement received by 
the RO on August 23, 2005, the Veteran withdrew his appeal for 
service connection for PTSD and requested service connection for 
anxiety.   To reinstate the appeal by rescission of the 
withdrawal, the Veteran would have had to file within one year of 
the January 2003 notice of the rating decision or within 60 days 
of the June 2003 statement of the case.  The Veteran's withdrawal 
and simultaneous rescission of the withdrawal was not received by 
the RO until August 23, 2005, well outside the one year period 
from the mailing of the rating decision and the 60 day period 
following the issuance of the Statement of the Case.  There are 
no statutory or regulatory provisions allowing for reinstatement 
of an appeal once it has been withdrawn and the time period for 
perfecting an appeal has expired.  

In light of the failure to reinstate the appeal within the 
applicable time periods, the December 2001 and January 2003 
rating decisions are final.  38 C.F.R. § 20.1103.  Therefore, the 
earliest effective date that can be assigned for the grant of 
service connection for PTSD and mood disorder is August 23, 2005, 
the date of the Veteran's new claim for service connection.  The 
Board reiterates that the effective date of an award of 
disability compensation based on a claim to reopen after a final 
disallowance shall be the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q)(ii), (r).  Again, the Board 
recognizes the Veteran's medical history and his contention, 
including that of his wife, that he had symptoms of PTSD prior to 
his claim in August 23, 2005.  However, although entitlement 
arguably arose prior to August 23, 2005, the date of the claim, 
August 23, 2005, is later and is therefore the effective date for 
the award of service connection for PTSD with mood disorder.  

Furthermore, the Board acknowledges the Veteran's and his wife's 
statements that he had symptoms of PTSD and mood disorder since 
his separation from active service.  However, the Veteran did not 
submit his claim for service connection within one year after his 
separation from service in April 1967.  The law and regulations 
state that the effective date of an award of service connection 
for a disability may not be earlier than the date of receipt of 
claim unless the claim is received within one year of separation 
from service.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In this 
case, the Veteran's claim was received more than 1 year after 
separation from service and, therefore, there is no legal basis 
to assign an earlier effective date for the award of service 
connection.  Id.  

In light of the above, the Board concludes that the preponderance 
of the evidence is against the claim for an effective date prior 
to August 23, 2005, for the grant of service connection for PTSD 
with mood disorder.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  

II.	Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.                      38 
C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service- connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service connection 
may be made.

In order to establish entitlement to service connection on this 
secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran is seeking service connection for an eye disability 
to include as secondary to his service-connected diabetes 
mellitus and hypertension.  

At the outset, the Board recognizes that the private treatment 
records and VA treatment records show that the Veteran has been 
diagnosed with presbyopia, hyperopia, and astigmatism.  However, 
refractive error is not subject to service connection.  38 C.F.R. 
§ 3.303(c) (2010).  Refractive error is excluded, by regulation, 
from the definition of disease or injury for which benefits are 
authorized if incurred or aggravated in service.  See 38 C.F.R. 
§§ 3.303(c), 4.9 (2010).  In Terry v. Principi, 340 F. 3d 1378, 
1384 (2003), the Federal Circuit Court upheld the validity of VA 
regulation's exclusion of refractive error of the eye from 
definitions of injury and disease, especially as embodied in 38 
C.F.R. § 3.303(c).  See also McNeely v. West, 16 Vet. App. 391 
(1999); Moreno v. West, 17 Vet. App. 363 (2000); Kinch v. Brown, 
8 Vet. App. 300 (1995).  As such, regardless of the character or 
the quality of any evidence which the appellant could submit, a 
strictly developmental defect, such as refractive error, 
including hyperopia, astigmatism, and presbyopia, cannot be 
recognized as a disability under the terms of VA's Schedule for 
Rating Disabilities and must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Winn v. 
Brown, 8 Vet. App. 510 (1996); Beno v. Principi, 3 Vet. App. 439 
(1992).

Accordingly, a disorder that is not a disability for VA purposes 
cannot be service connected, with a limited exception for 
evidence of aggravation by superimposed disease or injury.  38 
C.F.R. §§ 3.303(c), 4.9; Sabonis v. Brown, 6 Vet. App. 426 
(1994); Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); 
Carpenter v. Brown, 8 Vet. App. 240 (1995); VAOPGCPREC 67-90 
(July 18, 1990), 55 Fed. Reg. 43253 (1990); VAOPGCPREC 82-90 
(July 18, 1990), 56 Fed. Reg. 45711 (1990); VAOPGCPREC 11-99 
(Sept. 2, 1999), 65 Fed. Reg. 6257 (2000).  But this limited 
exception is unavailable to the Veteran.  The Veteran has not 
contended that he experienced an eye injury or disease during 
active service.  His service treatment records are likewise 
unremarkable for any evidence of aggravation of refractive error 
by a superimposed disease or injury.  Indeed, the separation 
examination report shows that the Veteran's eyes were clinically 
evaluated as normal and his vision was listed as 20/20.  
Consequently, service connection cannot be granted for the 
refractive error including hyperopia, astigmatism, and 
presbyopia.  

Next, the Board will address secondary service connection for an 
eye disability (other than refractive error).  The record reveals 
that the Veteran has several diagnoses with respect to his right 
and left eyes, including macular degeneration.  The Board 
acknowledges that the Veteran lost his right eye due to an 
accident during the pendency of his appeal.  Prior to removal of 
the Veteran's right eye and at the time of the filing of the 
Veteran's claim for service connection, the Veteran had macular 
degeneration of both the right and left eyes.  Therefore, 
although the Veteran does not currently have macular degeneration 
of the right eye since he has a prosthesis, the requirement that 
a current disability be present is satisfied when a claimant has 
a disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim.  See McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  

In this case, the Veteran stated that his eye disability was due 
to his service-connected disabilities.  The record shows that the 
Veteran is service-connected for diabetes mellitus and 
hypertension and that the Veteran has a diagnosis of macular 
degeneration of the right and left eyes.  See VA treatment 
records.  Therefore, the only remaining inquiry is whether the 
Veteran's macular degeneration is proximately due to and/or 
permanently aggravated by his service-connected diabetes mellitus 
and/or hypertension.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).

In reviewing the medical evidence of record, the Board observes 
that there is no specific medical opinion, in terms of 
probability, as to whether the Veteran's macular degeneration was 
proximately due to and/or aggravated by his service-connected 
disabilities.  However, the December 2009 VA examiner noted that 
the Veteran had mild non exudative macular degeneration.  He 
explained that there was no evidence of which he was aware that 
directly links systemic hypertension or diabetes to these 
diseases, but poor vascular health has been implicated as a risk 
factor for macular degeneration.  As diabetes and hypertension 
were diseases that often cause a patient to have poor vascular 
health; some additional risk for this cannot be completely ruled 
out, but he opined that he could not resolve this issue without 
resorting to mere speculation.  In light of the limited medical 
evidence, the Board could remand this case for another opinion 
that provides a more detailed discussion regarding conclusions 
reached; however, given that the examiner stated that there was 
an additional risk from the service-connected disabilities that 
could not be ruled out, the Board concludes that in this case, as 
it now stands, the evidence of record is at least in relative 
equipoise as to whether the non exudative macular degeneration of 
the eyes is related to the Veteran's service-connected 
disabilities.  Therefore, the Board concludes that remand is not 
necessary here.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 
(2003).  Instead, resolving any benefit of the doubt in favor of 
the Veteran, the Board will grant his claim for service 
connection for non exudative macular degeneration of the right 
and left eyes.  38 U.S.C.A. § 5107(b).

However, with respect to the other diagnoses pertaining to the 
eyes, the Board finds that the Veteran is not entitled to 
secondary service connection.  

The VA treatment records and VA examination reports reveal 
several diagnoses with respect to the right and left eyes.  Prior 
to the right eye removal, the July 2006 VA examination report 
reveals an assessment of subretinal neovascular membrane OD, no 
diabetic retinopathy, and dry eye syndrome.  In addition, the 
records reveal diagnoses of ocular hypertension and senile 
cataracts. 

However, there is no medical evidence of record linking any eye 
disability to the Veteran's service-connected disabilities.  In 
this respect, the Veteran was afforded a VA examination in 
December 2009.  The examiner provided an assessment of ocular 
hypertension OS, Anophthalmos OD, s/p trauma, no diabetic 
retinopathy, non exudative macular degeneration, and mild age-
related cataracts.  The examiner noted that the Veteran had eye 
pressure that was elevated slightly above normal range, but there 
were no existing studies of which he was aware that linked 
elevated eye pressure to systemic hypertension or diabetes.  It 
was widely believed that neither of the factors will cause ocular 
hypertension, unless severe complications of diabetes are already 
present.  This had not happened in the Veteran's case.  The 
examiner opined that the Veteran's ocular hypertension was not 
caused or a result of diabetes or systemic hypertension.  The 
Board notes that the examiner did not provide a specific opinion 
with respect to the other diagnoses of cataracts and anopthalmos 
of the right eye.  However, in the report, the examiner 
characterized the Veteran's cataracts as "age-related" 
cataracts, indicating that the Veteran's cataracts were related 
to old age and not to any service-connected disability.  In 
addition, the examiner noted that the anopthalmos of the right 
eye was related to trauma and not a service-connected disability.  
Indeed, the VA treatment records dated in 2006 show that the 
Veteran's right eye was injured by barbed wire and was eventually 
removed.  Finally, the Board acknowledges that the July 2006 VA 
examination report included diagnosis of subretinal neovascular 
membrane and dry eye syndrome.  However, these disorders have not 
been related to any service-connected disability.  

Lastly, the record shows several statements from the Veteran 
concerning the presence of diabetic retinopathy.  However, the VA 
treatment records and private treatment records, including the VA 
examination reports, consistently note that the Veteran did not 
have diabetic retinopathy.  See December 2009 VA examination 
report.  Diabetic retinopathy has not been identified as a 
condition that is capable of lay diagnosis and, therefore, the 
Veteran is not competent to state he has a diagnosis of diabetic 
retinopathy as it requires medical expertise.   Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).  

Here, the only evidence relating the eye disorders to the 
service-connected disabilities is the Veteran's own statements.  
There is no indication in the record that the Veteran is a 
physician or other health care professional.  The Board 
acknowledges that lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a);  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  For example, when a condition 
may be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).  

Moreover, the Board is mindful that competent medical evidence is 
not necessarily required where the determinative issue in a case 
involves medical causation or a medical diagnosis.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony 
is competent to establish the presence of varicose veins); 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike 
varicose veins or a dislocated shoulder, rheumatic fever is not a 
condition capable of lay diagnosis).  However, in this case, the 
Veteran is not providing statements related to the diagnosis of a 
simple disorder or about symptomatology but is instead rendering 
an opinion as to the etiology of his eye disabilities.

Unlike the varicose veins in Barr or dislocated shoulder in 
Jandreau, an eye disability is not a condition generally capable 
of lay diagnosis, although its symptoms might be described by a 
lay person, nor is it the type of condition that can be causally 
related to a service-connected disability without medical 
expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; 
Jandreau, 492 F.3d 1372.  In this regard, the origin of an eye 
disability is a matter of medical complexity.  Thus, the Board 
concludes that, although the Veteran is competent to report 
symptoms, his statements as to the origin of his eye disabilities 
do not constitute competent evidence.  As a layperson, he is not 
competent to provide evidence that requires medical knowledge 
because he lacks the requisite professional medical training, 
certification and expertise to present opinions regarding such 
matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that matters involving special experience or special 
knowledge require the opinions of witnesses skilled in that 
particular science, art, or trade).  Therefore, the Veteran's 
statements regarding the etiology of an eye disability in this 
case do not constitute competent evidence on which the Board can 
make a service connection determination.

In light of the above, the Board finds that the Veteran's claim 
of entitlement to secondary service connection for an eye 
disability (other than non exudative macular degeneration) must 
be denied.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board also finds that the 
Veteran is not entitled to service connection for an eye disorder 
on a direct basis.  The service treatment records are completely 
absent for any documentation, notation, or diagnosis of an eye 
disorder.  The April 1965 induction examination report shows that 
the Veteran's eyes were clinically evaluated as normal.  The 
Veteran's vision was noted to be 20/20.  In the April 1965 report 
of medical history, the Veteran denied experiencing any eye 
trouble.  There is no evidence of any eye trouble during active 
service.  The March 1967 separation examination report shows that 
the Veteran's eyes were clinically evaluated as normal.  The 
Veteran's vision was noted as 20/20.  In the March 1967 report of 
medical history, the Veteran checked no as to having experienced 
any eye trouble.  

Following service, there is no indication of an eye disorder, 
aside from refractive error of the eyes, until the 2000s, many 
years after active service.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (holding, in an aggravation context, that the 
Board may consider a prolonged period without medical complaint 
when deciding a claim).

Here, there is no evidence relating the Veteran's eye 
disabilities to active service.  In fact, the Veteran has not 
alleged that any of his eye disabilities are related to active 
service.  In addition, the December 2009 VA examiner indicated 
that the Veteran's cataracts were age-related.  The Board also 
recognizes that the Veteran has been diagnosed with anophthalmos 
of the right eye and currently has a prosthesis.  However, the 
December 2009 VA examiner indicated that this disability was 
related to a post-service accident in 2006.  Indeed, the VA 
treatment records dated in 2006 show that the Veteran had barbed 
wire in his right eye due to an accident in home which 
subsequently needed to be removed.  Although the Veteran's wife 
submitted a letter and stated that the Veteran was traumatized by 
this incident, the evidence clearly shows that this occurred many 
years after service and has not been related to active service.  

Finally, service connection can be granted on the basis of 
continuity of symptomatology.  38 C.F.R. § 3.303(b).  However, 
the Veteran has not alleged that he experienced any eye problems 
or disability during his period of active service and has not 
contended that he has experienced any continuity of 
symptomatology since service.  Therefore, service connection on 
the basis of continuity of symptomatology cannot be granted.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
service connection for an eye disability (other than non 
exudative macular degeneration) on a direct and secondary basis.  
As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Consequently, the benefit sought on appeal with respect to the 
claim must be denied.


ORDER

Entitlement to an effective date prior to August 23, 2005 for the 
grant of service connection for PTSD with mood disorder is 
denied.  

Entitlement to service connection for non exudative macular 
degeneration of the eyes is granted, subject to regulations 
applicable to the payment of monetary benefits.

Entitlement to service connection for an eye disability (other 
than non exudative macular degeneration) to include as secondary 
to service-connected diabetes mellitus and service-connected 
hypertension is denied.  



___________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


